Citation Nr: 0431207	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION
  
The veteran served on active duty from June 21, 1967 to 
August 25, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision that 
denied, in part, service connection for a mental disorder to 
include anxiety, stress, chest cramps, nerves, depression and 
stomach pain.  In March 2003, VA received a notice of 
disagreement (NOD) to the aforementioned claim.  In April 
2003, the RO issued a statement of the case (SOC), and in May 
2003, the veteran timely perfected his appeal. 

In November 2003, a videoconference hearing was conducted 
before the Board.  


FINDINGS OF FACT

Clear and unmistakable evidence demonstrates the veteran's 
acquired psychiatric disorder existed prior to service and 
was not aggravated beyond the natural progression of the 
disorder during his period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 1132, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A divorce decree, dated in June 1967, revealed that the 
veteran was divorced from his former spouse.

The veteran served on active duty in the Army from June 21, 
1967 to August 25, 1967.  His pre-induction examination, 
conducted in May 1967, noted essentially normal findings 
throughout.  A medical history, taken in May 1967, noted that 
the veteran had four jobs in the past three years, and that 
the longest period he had held a job was for one year.

On July 16, 1967, the veteran was hospitalized after having 
been found walking aimlessly down the street.  The report 
noted that he was worried about being shot.  Upon his initial 
examination, he denied any knowledge of who or where he was 
or the fact that he was in the Army.  He denied any history 
of previous psychiatric care.  The report noted that a review 
of his medical records showed that since he had been in the 
Army he had nine sick-call visits and had been AWOL three 
times.  Further history obtained from his parents revealed 
that he had been married for about four or five years prior 
to coming into the service, but was then divorced by his 
spouse immediately prior to being drafted.  The veteran's 
parents also reported "a long history of periodic episodes 
of confusion very similar to the present situation."  A 
mental status examination revealed the veteran to be poorly 
oriented, but not uncooperative.  He was quiet, and appeared 
rather confused.  His affect was blunted, and he appeared to 
have a thought disturbance.  There was much blocking, and his 
judgment was poor.  There was no evidence of any marked 
depression, hallucinations or delusions, and no evidence of 
suicidal or homicidal ideations.  The report concluded with a 
diagnosis of schizophrenic reaction.  

The report also noted a marked predisposition, long history 
of similar confusion-like states.  The examiner then opined 
that this condition existed prior to the veteran's entry into 
active duty service, and was not incurred in the line of 
duty.  He also recommended that the veteran be separated from 
service as a result of this condition.  The veteran's report 
of separation, Form DD 214, noted that he was discharged for 
not meeting the medical standards at the time of induction.

In October 2002, the veteran filed a claim seeking, in part, 
service connection for an acquired psychiatric disorder.  In 
support of his claim, medical treatment records, dated from 
August 1984 to December 2002, were received from multiple 
private and VA medical treatment providers.  

An October 2000 treatment report noted the veteran's 
complaints of severe depression his whole life, but worse in 
the last year.  The report concluded with an assessment of 
depression.  A treatment report, dated in February 2001, 
noted his complaints of increasing anxiety and depression.  
The report concluded with an assessment of 
depression/anxiety, and tremor, suspected to be secondary to 
his anxiety.  

A September 2002 treatment summary letter from a VA physician 
noted that the veteran had been followed at the Oakwood VA 
Clinic since March 2001.  He has been diagnosed with 
generalized anxiety disorder, attention deficit hyperactivity 
disorder, dysthymia and cognitive impairment.

In November 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim.  It 
requested that he identify all medical treatment providers he 
had seen for his claimed disabilities, and indicated that the 
VA would attempt to obtain identified records on his behalf.  

In January 2003, the RO sent a status letter to the veteran 
informing him of the evidence received, and the evidence that 
had not been received.  

In November 2003, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified he 
was expelled from the first grade, and subsequently went to 
work in his family's sand and gravel business.  Prior to 
entering the service, he reported working as a driver and 
mechanic.  He also reported that he performed concrete work.  
He testified that he was able to perform the various tasks 
associated with these endeavors without any problems.  He 
reported that his family was able to take care of him and 
control his nerves if anything came up, and that he could not 
remember receiving any preservice psychiatric treatment.  He 
also testified that there were times prior to his active duty 
service that he would  "get in a stage where I had to be by 
myself and stuff like that  . . .  the people I was working 
with they just let me go off you know by myself or 
something."  He stated that he would "feel like [he] was 
having a heart attack you know and they put me in the 
hospital and they'd say no it was just nerves."  While in 
service, he reported fearing his own death, as well as the 
possibility of being at fault for the death of another 
soldier.  He went AWOL on multiple occasions.  Following his 
discharge from the service, he indicated that he was unable 
to maintain consistent employment for any considerable length 
of time.  The veteran's spouse testified that she met the 
veteran four or five months after his discharge from the 
service.  She also testified that he had frequent intrusive 
thoughts of his experiences in the military.  

II.  Analysis

By letter dated in November 2002 the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2003 rating decision, and the April 2003 
statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim herein.  The April 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist.  Thus, it may 
be concluded the veteran was notified of the need to submit 
any relevant evidence in his possession, and of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  Therefore, the notice requirements of the 
VCAA may be considered met.  

The RO has attempted to obtain all available treatment 
records identified by the veteran, and informed the veteran 
when these efforts were not successful.  As set out below, 
since it is primarily the events at the time of the veteran's 
service which are determinative in this case, a current 
examination and opinion is unnecessary.  Accordingly, the 
Board finds that VA has satisfied its duty to assist pursuant 
to the VCAA.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1132 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2004).

Based upon review of the entire record, the Board finds that 
clear and unmistakable evidence demonstrates that the veteran 
had a preexisting acquired psychiatric disorder prior to his 
entering active duty service, and that this condition was not 
aggravated beyond the natural progression of the disorder 
during his active service.  

The veteran served on active duty in the Army from June 21, 
1967 to August 25, 1967.  On July 16, 1967, he was 
hospitalized after having been found wandering aimlessly in 
the street.  A review of his medical records was performed by 
the physician at that time and showed that since he had been 
in the Army, a total of twenty-five days, he had nine sick-
call visits (none for psychiatric treatment) and had been 
AWOL three times.  The physician apparently contacted the 
veteran's parents, as the report notes that a history was 
obtained from them and revealed that the veteran had been 
divorced by his spouse just prior to being drafted.  The 
veteran's parents further reported "a long history of 
periodic episodes of confusion very similar to the present 
situation."  A mental status examination was also performed 
by the examiner.  Based upon his review of the veteran's 
records, a discussion with the veteran's parents, and a 
mental status examination, the physician concluded his report 
with a diagnosis of schizophrenic reaction.  The physician 
noted a marked predisposition for this condition given his 
long history of similar confusion-like states, and opined 
that this condition existed prior to the veteran's entry into 
active duty service, and was not incurred in the line of 
duty.  He also recommended that the veteran be separated from 
service as a result of this condition.  The veteran's report 
of separation, Form DD 214, noted that he was discharged for 
not meeting the medical standards at the time of induction.  

At the hearing before the Board, the veteran testified that 
he could not remember any preservice treatment for a nervous 
condition.  He also testified, however, that there were times 
when he had to be by himself, and that he would go off by 
himself leaving the people he was working with.  He testified 
that the "bad part was like I was having, I'd feel like I 
was having a heart attack you know and they put me in the 
hospital and they'd say no it was just nerves."  See Board 
Hearing Transcript, p. 16.  Thus, from the veteran's own 
testimony, it appears at least some pre-service psychiatric 
treatment was received.  It is also worth noting that the 
veteran testified that he was expelled from the first grade.

Following his discharge from the service, no treatment for a 
psychiatric disorder is shown until 2000.  Thus, thirty-two 
years after his discharge had passed without any treatment 
having being shown for this condition.  Recent medical 
evidence reflects a current diagnosis of generalized anxiety 
disorder, attention deficit hyperactivity disorder, dysthymia 
and cognitive impairment.  There is no evidence of record 
linking this condition to the veteran's military service.

Given the evidence regarding the veteran's behavior prior to 
service and his behavior in service, together with the 
conclusions of his in-service physician and the absence of 
competent evidence of treatment for more than 30 years after 
service, clear and unmistakable evidence demonstrates that 
the veteran had an acquired psychiatric disorder prior to his 
entering active duty service, and that this condition was not 
aggravated beyond the natural progression of the disorder 
during his active service.  

Although the appellant believes he incurred or aggravated an 
acquired psychiatric disorder as a result of his active 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation or diagnosis. See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, based upon the 
evidence of record, the Board finds service connection for an 
acquired psychiatric disorder is not warranted.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



